DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-7 are objected to because of the following informalities: 
Claim 5 recites the limitations “the ion source” and “the ion separator”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites the limitations “the collision cell” and “the mass filter”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitation “the mass analyzer”.  There is insufficient antecedent basis for this limitation in the claim.
Changing “the” to “a/an” in all of the above limitations would overcome the objections.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kovtoun (WO 2008/008634 A2).
	Regarding claim 1, Kovtoun teaches a method for analyzing components of a sample (peptides, [0002]) comprising:
	Combining at least a portion of a plurality of discrete trapping regions (formed by segmented rods, fig. 6b) into a larger trap region (i.e. the entire trap, fig. 6a; combining regions if trapping is repeated for more ions after step of splitting regions below);
	Filling the larger trap region with a plurality of ions (trapping initial portion of ions, [0040], step 510, fig. 6a);
	Splitting the larger trap region into individual trapping regions each containing a portion of the plurality of ions (spatially partitioning ions, step 520, fig. 6b-c); and
	Ejecting ions from the plurality of trapping regions (extraction, step 530).
	Regarding claim 2, Kovtoun teaches that the plurality of discrete trapping regions includes a plurality of pole rod pairs arranged in parallel (630-655, fig. 6b), each discrete trapping region defined by two or more contiguous pole rod pairs.
	Regarding claim 3, Kovtoun teaches that the plurality of discrete trapping regions includes a multipole ([0042]) of segmented electrodes, each discrete trapping region defined by three contiguous segments (fig. 6c).
	Regarding claim 5, Kovtoun teaches generating ions from a sample using an ion source (110), and separating ions into a plurality of ion groups using the ion separator (i.e. the ion trap, separating into m/z groups, [0043]).
Regarding claim 7, Kovtoun teaches analyzing the ions using a mass analyzer (subsequent mass analyzer, [0062]).
	Regarding claim 8, Kovtoun teaches that combining at least a portion of the plurality of trapping regions into a larger trap region includes forming a broad potential well across the portion of the plurality of trapping regions (fig. 6a).
	Regarding claim 9, Kovtoun teaches that splitting the larger trap region into individual trap regions includes dividing the broad potential well into a plurality of narrow potential wells (figs. 6a-6c).
Regarding claim 10, Kovtoun teaches that the controller may be configured to eject the ions sequentially (ions may not be released simultaneously, paragraph 29).
	Regarding claim 11, Kovtoun teaches that the controller is further configured to eject the ions simultaneously (paragraph 10).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kovtoun in view of Whitehouse (US 7,858,926 A).
	Regarding claim 4, Kovtoun teaches all the limitations of claim 1 as described above.  Kovtoun teaches that the plurality of segmented electrodes, with each trapping region defined by at least one segment (segments 630-655, figure 6b).
	Kovtoun does not teach that there are lenses between the segments.
	Whitehouse teaches a multipole ion guide having a lens (416) between the ion guide segments (guides 412, 413, fig. 31).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to place lenses between the ion trap segments of Kovtoun, in order to controllably trap or release ions in each segment as taught by Whitehouse (column 47 lines 44-51).
Regarding claim 6, Kovtoun teaches selecting ions within a mass-to-charge range using a mass filter (linear ion trap, [0043]), and fragmenting ions within the mass-to-charge ratio (MS/MS analysis, [0062]).
	Kovtoun does not teach fragmenting the ions with a collision cell.
	Whitehouse teaches a mass spectrometry system with a mass filter followed by a collision cell (col. 2 lines 3-6).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to couple a collision cell to the linear ion trap of Kovtoun, as this is a known means of performing MS/MS analysis with no unexpected result.
	
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bateman (US 7,071,467 B2) teaches an ion trap with a plurality of segments in which a larger trapping region is split into individual trapping regions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/Examiner, Art Unit 2881